 



EXECUTIVE MANAGEMENT SERVICES AGREEMENT

THIS EXECUTIVE MANAGEMENT SERVICES AGREEMENT (the “Agreement”) is made by and
between JCM Partners, LLC, a Delaware limited liability company (“JCM”), and
Computer Management Corporation, a California corporation (“CMC”), and is
effective May 1, 2004 (the “Effective Date”).

In consideration of the promises made herein and on the terms and subject to the
conditions contained herein, JCM and CMC hereby agree as follows:

1.0 Engagement

JCM hereby retains CMC to provide executive management services for JCM as
provided herein (the “Management Services”) for the period commencing on the
Effective Date and continuing through June 30, 2007 (the Engagement Period),
subject to termination as provided under Section 4.0 below.

2.0 Management Services



2.1   CMC will employ Gayle M. Ing (“Ing”) to act as the Chief Executive
Officer, President, Tax Matters Partner and Secretary of the Company and cause
Ing to report directly to JCM’s Board of Managers (“Board”). Ing will have
day-to-day responsibility and authority for the management and direction of JCM,
as well as such other duties and responsibilities commensurate with the position
of Chief Executive Officer.   2.2   Ing will perform her duties in conformity
with the reasonable and appropriate directions of the Board. Ing will devote her
full working time, attention and energies to the business and affairs of JCM,
provided that Ing may engage in outside activities so long as such outside
activities do not conflict with her obligations as Chief Executive Officer of
JCM or her other positions, if any, with JCM.   2.3   Ing will, subject to
reasonable travel requirements on behalf of JCM, work at JCM’s offices in
Concord, California.

3.0 Compensation



3.1   Management Services Fee — JCM will pay to CMC a fee for the Management
Services (the “Fee”) at the monthly rate of $31,250 per month, payable
semi-monthly on the 15th and last day of each month. Because this is a fee for
independent contractor services and not wages, JCM will not withhold taxes from
the Fee.   3.2   Benefits — JCM will not be responsible for the cost of any
employment benefits provided to Ing.

PAGE 1 OF 5

 



--------------------------------------------------------------------------------



 



3.3   Directors and Officers Insurance and Indemnity — JCM will maintain at all
times a minimum of $10,000,000 of directors and officers insurance coverage and
$10,000,000 of liability insurance coverage, and will list CMC and Ing as
insured parties at the same coverage level as other JCM officers and executives.
A copy of the applicable insurance policies naming CMC and Ing as insured
parties and listing the then-current coverage levels shall be provided to CMC.
Subject to the exceptions specified in JCM’s standard form of Indemnification
Agreement, JCM will indemnify, defend and hold CMC and Ing harmless against any
claims, costs (including legal fees) or liabilities respecting CMC’s and Ing’s
actions on behalf of JCM.   3.4   Reimbursement — JCM will reimburse CMC for its
reasonable JCM-related expenses.

4.0 Termination



4.1   Termination at Will by Either Party — Either JCM or CMC may terminate this
Agreement, for any reason or for no reason, upon 90 days written notice to the
other party.   4.2   Death or Permanent Disability of Ing — This Agreement will
terminate automatically upon the death or permanent disability of Ing. Ing will
be deemed permanently disabled for the purpose of this Agreement if in the good
faith determination of the Board, based on the opinion of a physician or other
medical professional mutually agree to by CMC and JCM, Ing has become physically
or mentally incapable of performing her duties hereunder for a continuous period
of 120 days, in which event Ing will be deemed permanently disabled upon the
expiration of such 120-day period.   4.3   Compensation upon Termination — In
the event that either JCM or CMC terminates this Agreement for any reason,
including without limitation because of the death or disability of Ing, CMC will
be entitled to receive the Fee provided for in Section 3.1 for the period of
time ending on the date the Agreement terminates, plus reimbursement for such
expenses as CMC may have properly incurred on behalf of JCM, as provided in
Section 3.4 above, prior to the date the Agreement terminates.

5.0 Assignment and Transfer



5.1   This Agreement may not be assigned by JCM to any purchaser of all or
substantially all of JCM’s business or assets without the written consent of
CMC.   5.2   CMC’s rights and obligations under this Agreement will not be
transferable by CMC by assignment or otherwise, except with the prior written
consent of JCM.

6.0 Confidentiality



6.1   Proprietary Information — CMC agrees that all trade secrets, confidential
or proprietary information with respect to the activities and businesses of JCM
including, without limitation, personnel information, non-public information
regarding the Company’s investors, business plans, marketing plans, forecasts,
strategies and information which are acquired by CMC, or its agents or
employees, during the course of CMC’s engagement by JCM (“Proprietary
Information”) will be

PAGE 2 OF 5

 



--------------------------------------------------------------------------------



 



kept and held in confidence and trust by CMC, provided that Proprietary
Information will not include any information that (i) is in the public domain at
the time of disclosure, (ii) though originally Proprietary Information,
subsequently enters the public domain other than by breach of CMC’s obligations
hereunder or by breach of another person’s or entity’s confidentiality
obligations, or (iii) is shown by documentary evidence to have been known by CMC
prior to disclosure to CMC by Company. CMC will not use or disclose Proprietary
Information except as necessary in the normal course of the business of JCM for
its sole and exclusive benefit, unless CMC is compelled to so disclose under
process of law, in which case CMC will first notify JCM promptly after receipt
of a demand to so disclose. CMC agrees and acknowledges that it will cause all
agents and employees of CMC to comply with the terms of this subsection 6.1.



6.2   Ownership of Inventions — Discoveries, copyrightable materials,
developments, designs, ideas, improvements, inventions, formulas, processes,
techniques, know-how, manuals, software, written or recorded materials or
information, and data (whether or not patentable or registerable under copyright
or similar statutes) that are made, conceived, or reduced to practice by CMC, or
its agents and employees while performing services for Company for which CMC is
expressly engaged and compensated by the Company (“Inventions”), shall belong to
and shall be the sole property of Company. CMC represents and warrants that CMC
will not claim any intellectual property rights in any such Inventions. To the
extent that Company uses intellectual property owned by CMC, or its employees or
agents, and such intellectual property is not assigned to Company, then CMC
agrees to grant to Company and agrees to cause its employees or agents to grant
to Company a non-exclusive transferable, worldwide, royalty-free perpetual
license to use all of CMC’s discoveries, copyrightable materials, developments,
designs, ideas, improvements, inventions, formulas, processes, techniques,
know-how, manuals, software, written or recorded materials or information, and
data (whether or not patentable or registerable under copyright or similar
statues) made, conceived, or reduced to practice, while performing services for
Company (“Licensed Inventions”) under this Agreement. CMC agrees to take
reasonable and necessary steps to cause its agents and employees to comply with
and adhere to the provisions of this subsection 6.2   6.3   Return of Materials
— CMC agrees that, upon the request of the Company, and in any event upon
termination of this Agreement, CMC shall deliver to Company (or have confirmed
in writing to the Company that the Company already has) the originals of all
memoranda, notes, records, drawings, manuals, papers, computer software,
listings and other documents or materials (or copies of same if originals are
not available): (a) generated or developed by CMC under this Agreement; or
(b) made available to CMC in connection with providing services to the Company
under this Agreement. CMC agrees to take reasonable and necessary steps to cause
its agents and employees to comply with and adhere to the provisions of this
subsection 6.3   6.4   Survivability — This Section 6.0, and each of its
subsections, shall survive termination of this Agreement.

PAGE 3 OF 5

 



--------------------------------------------------------------------------------



 



7.0 Arbitration

Any dispute hereunder will be submitted to binding arbitration before a single
arbitrator in accordance with the Commercial Dispute Resolution Rules of the
American Arbitration Association (“AAA”), provided that:



7.1   the arbitrator will be instructed and empowered to take whatever steps to
expedite the arbitration as he or she deems reasonable;   7.2   each party will
pay fifty percent (50%) of the costs and fees of the arbitration, including
without limitation the administrative fees charged by AAA and the fee of the
arbitrator;   7.3   the arbitrator’s judgment will be final and binding upon the
parties, except that it may be challenged on the grounds of fraud or gross
misconduct; and   7.4   the arbitration will be held in San Francisco,
California. Judgment upon any award in the arbitration may be entered in any
court of competent jurisdiction. The parties hereby consent to the jurisdiction
of, and proper venue in, the federal and state courts located in San Francisco,
California. The procedures specified in this Section 7.0 will be the sole and
exclusive procedures for the resolution of disputes and controversies between
the parties arising out of or relating to this Agreement; provided, however,
that a party may seek a preliminary injunction or other provisional judicial
relief if in its judgment such action is necessary to avoid irreparable damage
or to preserve the status quo. Despite such action, the parties will continue to
participate in good faith in the procedures specified in this Section 7.0.

8.0 Independent Contractor

It is the express intention of the parties that CMC is an independent contractor
and neither it nor Ing are employees of JCM. CMC reserves the right to determine
the method, manner and means by which the services will be performed. CMC shall
not be entitled to employ anyone other than Ing to perform the Management
Services without the express written consent of JCM. Nor shall CMC be required
to employ anyone other than Ing to perform the Management Services without its
express written consent. CMC is not required to provide the Management Services
during a fixed hourly or daily time.

9.0 Miscellaneous



9.1   Governing Law and Interpretation — This Agreement will be governed by the
substantive laws of the State of California applicable to contracts entered into
and fully performed in such jurisdiction. The headings and captions of the
Sections of this Agreement are for convenience only and in no way define, limit
or extend the scope or intent of this Agreement or any provision hereof. This
Agreement will be construed as a whole, according to its fair meaning, and not
in favor of or against any party, regardless of which party may have initially
drafted certain provisions set forth herein.   9.2   Notices — Any notice,
request, claim or other communication required or permitted hereunder will be in
writing and will be deemed to have been duly given if delivered by hand or if
sent by Federal Express to CMC at the address set forth below its signature, or
to JCM at its address as set forth below its signature, or to

PAGE 4 OF 5

 



--------------------------------------------------------------------------------



 



such other address or addresses as either party may have furnished to the other
in writing in accordance herewith.



9.3   Entire Agreement and Amendments — This Agreement constitutes the final and
complete expression of all of the terms of the understanding and agreement
between the parties hereto with respect to the subject matter hereof, and this
Agreement replaces and supersedes any and all prior or contemporaneous
negotiations, communications, understandings, obligations, commitments,
agreements or contracts, whether written or oral, between the parties respecting
the subject matter hereof. This Agreement may not be modified, amended, altered
or supplemented except by means of the execution and delivery of a written
instrument mutually executed by both parties.   9.4   Attorneys’ Fees — In the
event it becomes necessary for any party to initiate arbitration or any other
proceeding to enforce, defend or construe such party’s rights or obligations
under this Agreement, the prevailing party in such arbitration or proceeding
will be entitled to its reasonable costs and expenses, including attorneys’
fees, incurred in connection with such arbitration or proceeding whether or not
brought to final judgment, except as provided in Section 7.2 of this Agreement.
For purposes of the enforcement of this section, the “prevailing party” will be
the party receiving substantially the benefits or relief sought by that party.
The arbitrator or decision-maker under this Section 9.4 shall determine the
prevailing party or parties in any such arbitration or proceeding.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.

     
JCM PARTNERS, LLC,
  COMPUTER MANAGEMENT CORP.,
a Delaware limited liability company
  a California corporation
 
   
By:  /s/ Marvin Helder
  By:  /s/ Gayle M. Ing

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Marvin Helder,
  Gayle M. Ing,
Vice Chairman
  Vice President
2151 Salvio Street, Suite 325
  614 Castro Street
Concord, CA 94522-3000
  San Francisco, CA 94114
Fax: (925) 676-1744
  Fax: (415) 431-8758

PAGE 5 OF 5

 